Clark, Judge.
This appeal is from dismissal by the superior court of a contest to a municipal election held December 7, 1971, in the City of Sale City. This municipality is in Mitchell County located 12 miles east of Camilla, its county seat. In the election a mayor and five councilmen were named. Illustrative of the civic interest existing in this incorporated community which had a population of 323 according to the 1970 census was the fact that 156 votes were cast for three mayoralty candidates and that there were twelve citizens competing for the five aldermanic positions.
Although a number of legal points have been presented by the municipality’s attorneys to show the election was valid contrary to appellant’s contentions, we find the case can be disposed of by passing on only one point. This is the failure of contestant to meet the statutory requirement of filing his appeal to the superior court within ten days from the town’s rejection of his protest.
As the municipality’s rejection was on December 15, 1971, and the appeal was filed on December 29, 1971, we sustain the superior court’s dismissal. This was too late to meet the jurisdictional requirement stated in *58Code Ann. § 34A-1501 (b) (Ga. L. 1970, pp. 341, 345) that "appeals shall be made within 10 days after determination of the contest by the governing authority.”
Submitted January 4, 1973
— Decided February 2, 1973.
Lewis O. Nevels, pro se.
Twitty & Twitty, Frank S. Twitty, for appellee.

Judgment affirmed.


Hall, P. J., and Evans, J., concur.